IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NORRIS NELSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2318

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Certiorari.

Norris Nelson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Eric Gonzalez, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.